Citation Nr: 0700942	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  06-30 698	)	DATE
	)
	)

On appeal from the
John D. Dingall Department of Veterans Affairs (VA) Medical 
Center in 
Detroit, Michigan


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized prescription medications purchased from private 
sources during the calendar years 2004 and 2005.


WITNESSES AT HEARING ON APPEAL

Appellant and caregiver


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from January 1942 to August 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a VA medical center (VAMC) decision of 
March 2006, which denied reimbursement of the cost of 
unauthorized prescription medications purchased from private 
sources during the calendar years 2004 and 2005.  In December 
2006, the Board granted a motion to advance this case on the 
docket.  38 C.F.R. § 20.900(c) (2006).  In addition, the 
appellant and his caregiver appeared at a videoconference 
hearing held before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, the veteran is in receipt of a 100 percent rating for 
service-connected disabilities, as well as special monthly 
compensation based on the need for regular aid and 
attendance.  His caregiver, who indicated at the hearing that 
she held a power of attorney, is nevertheless not shown to be 
the veteran's representative for VA purposes.  In view of the 
development requested below, the veteran should be provided a 
VA Form 21-22a, Appointment of Individual as Claimant's 
Representative, so that he may, if he wishes, appoint a 
representative, such as his caregiver, to assist him in this 
claim.  

Next, the veteran has not been provided notification under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  

As to the merits of the claim for entitlement to 
reimbursement of the cost of unauthorized prescription 
medications purchased from private sources during the 
calendar years 2004 and 2005, the veteran argues that his VA 
physician during that time refused to prescribe certain 
medications, falsely stating that they were not available 
from VA.  He contends that due to the severity of his 
conditions, he required these medications, and, in essence, 
an emergency existed.  He states that before and after the 
time he was assigned to this particular physician, VA did 
provide these medications.  

However, the Board does not have any of the veteran's actual 
VA medical records for this time period, including 
prescriptions, available for review.  It is the Board's 
judgment that these records are needed for a decision in this 
case.  In this regard, the Court has drawn a distinction 
between individual treatment decisions, and a categorical 
decision by VHA that a particular type of treatment is never 
appropriate for a particular type of condition.  King v. 
Nicholson, 19 Vet. App. 406 (2006).  Determinations as to the 
need for and appropriateness of specific types of medical 
care, such as whether a particular drug should be prescribed, 
are outside the Board's jurisdiction.  38 C.F.R. § 20.101(b) 
(2006).  However, the Court pointed out that no authority had 
been cited with respect to jurisdiction to decide claims 
involving categorical evaluations of a specific treatment.  
The Court declined to decide this issue, instead remanding it 
for development.  In view of this uncertainty, the Board must 
have the opportunity to determine whether VA declined to 
prescribe these medications because of a therapeutic decision 
by the doctor, or whether it was a categorical denial, e.g., 
a medication not included in VA's Formulary.  

The veteran claims entitlement to reimbursement under the 
authority of 38 C.F.R. § 17.96, which sets forth situations 
in which non-VA prescriptions may be filled at VA.  See 
38 C.F.R. § 17.96(a).  As pertinent to this appeal, any 
prescription, for drugs and medicines ordered by a private or 
non-VA doctor of medicine or doctor of osteopathy duly 
licensed to practice in the jurisdiction where the 
prescription is written, shall be filled by a VA pharmacy, if 
the prescription is for a veteran of a specified period of 
war who is in receipt of special monthly compensation by 
reason of being permanently housebound or in need of regular 
aid and attendance, and the drugs and medicines are 
prescribed as specific therapy in the treatment of any of the 
veteran's illnesses or injuries.  38 C.F.R. § 17.96(i).  
Alternatively, a veteran in need of regular aid and 
attendance who was formerly in receipt of increased pension 
whose pension has been discontinued solely by reason of 
excess income is also entitled under this section, but only 
so long as such veteran's annual income does not exceed the 
maximum annual income limitation by more than $ 1,000.  Id.  

Otherwise, VA may only fill non-VA prescriptions as a 
temporary stop-gap, when there is a substantial delay (30 
days or more) in the veteran's request for an initial 
appointment and the scheduled appointment.  38 C.F.R. § 
17.96(b).  In this situation, VA may provide sufficient 
medication to meet the treatment needs of the veteran until 
he can be seen by a VA provider.  38 C.F.R. § 17.96(c).  
Other requirements include that the medication must be 
dispensed by prescription, and cannot be obtained over-the-
counter, and that it is included on VA's National Formulary, 
unless VA determines a non-Formulary medication is medically 
necessary.  38 C.F.R. § 17.96(f).  

According to the statement of the case, the veteran was 
awarded special monthly compensation based on aid and 
attendance July 1, 2005.  However, it is not known whether 
this is the effective date or the date of the rating 
decision, or whether he may have previously qualified under 
another part.  For these reasons, the claims file must be 
obtained as well.  

Moreover, it must be stressed that even if the veteran was 
entitled to have his non-VA prescriptions filled at VA, this 
does not mean he would be entitled to reimbursement, when he 
obtained the medications outside VA.  For reimbursement, the 
requirements of 38 C.F.R. § 17.120 or 38 C.F.R. § 17.1002 
must be met, although it does not appear that the VAMC 
considered whether the veteran met the requirements of 
38 C.F.R. § 17.1002 in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a copy of VA 
Form 21-22a, Appointment of Individual as 
Claimant's Representative, and inform him 
that he may, if he wishes, appoint his 
caregiver or another individual as his 
representative for purposes of the claim.  

2.  Undertake all notification and 
development actions required by law for 
the reimbursement claim, with 
consideration of the above discussion as 
to entitlement under 38 C.F.R. § 17.120 or 
38 C.F.R. § 17.1002, as well as the effect 
of 38 C.F.R. § 17.96 on this claim.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A; 38 
C.F.R. § 3.159.  The veteran should be 
notified of the evidence and information 
necessary to substantiate his claim.  Such 
notice should inform him of the respective 
obligations that he and VA bear in the 
production or obtaining that evidence or 
information.  The notice should also 
specifically request that he provide VA 
with any evidence in his possession that 
pertains to the claim.  

In addition, specifically request the 
veteran to provide the following 
information:  
*  Documentation and details as to any 
attempts to obtain the prescriptions 
through VA, including dates, locations, 
etc.;
*  Documentation from the prescribing 
physician as to urgency of condition and 
date of prescription;

3.  Obtain the veteran's claims file and 
associate it with the record.  

4.  Obtain all of the veteran's VA medical 
records which may have some bearing on the 
case, including all records of treatment 
by Dr. V. Chalasani and all pharmacy 
records, for the calendar years 2003 to 
2005.  

5.  Thereafter, review the claim for 
entitlement to payment or reimbursement of 
the cost of unauthorized prescription 
medications purchased from private sources 
during the calendar years 2004 and 2005 
under 38 C.F.R. § 17.120 or 38 C.F.R. § 
17.1002.  Consider whether the veteran was 
entitled to receive his medications 
through VA during this time period, under 
38 C.F.R. § 17.96, and, if so, examine the 
reasons that he did not.  If he was 
entitled, consider this in determining 
whether VA facilities were feasibly 
available.  Consider any evidence received 
regarding the urgency of the conditions 
for which medication was prescribed.  

6.  If any benefit sought on appeal 
remains denied, the veteran should be 
furnished with a Supplemental Statement of 
the Case (SSOC) and given the opportunity 
to respond thereto.  The SSOC should 
contain all relevant law and regulations 
not previously provided to the veteran.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  

_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

